278 S.W.3d 207 (2009)
STATE of Missouri, Respondent,
v.
Francis COLEMAN, Appellant.
No. ED 90487.
Missouri Court of Appeals, Eastern District, Division Two.
February 3, 2009.
Motion for Rehearing and/or Transfer to Supreme Court Denied March 10, 2009.
*208 Timothy Forneris, St. Louis, MO, for appellant.
Chris Koster, Atty. Gen., Jamie P. Rasmussen, Asst. Atty. Gen., Jefferson City, MO, for respondent.
Before ROY L. RICHTER, P.J., LAWRENCE E. MOONEY, J., and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
Francis Coleman appeals from the judgment entered upon his convictions by a jury for first-degree assault, Section 565.050 RSMo 2000, and armed criminal action, Section 571.015, RSMo 2000. An opinion would have no precedential value. We have furnished the parties with a memorandum, for their information only, setting forth the reasons for our decision. We affirm. Rule 30.25(b).